Citation Nr: 1607188	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  03-35 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active service from December 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision from the Department of Veterans Affairs (VA), Regional Office (RO), in Anchorage, Alaska, that granted service connection for a left hip disability and assigned a rating of 10 percent.

In February 2007, the Board denied the Veteran's increased initial rating claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a September 2008 Order, granted a Joint Motion for Remand.  The matter was then returned to the Board in January 2010 and was remanded for additional development.  In December 2010, the Board denied the Veteran's increased initial rating claim.  The Veteran appealed the Board's denial to the Court which, in an April 2012 Order, granted a Unilateral Motion for Vacatur and Remand, vacating the Board's December 2010 decision and remanding the claim for further action.

In September 2012, April 2014, and June 2015, the Board remanded the case for additional development.  In June 2015, the Board grant increased ratings for the Veteran's service-connected left hip disability and remanded the issue of entitlement to TDIU back to the AMC in order to comply with the September 2012 remand and have the issue on appeal referred to the Chief Benefits Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) (2015).  An opinion was obtained from the Director of VA's Compensation Service later in September 2015, and the issue was readjudicated in a supplemental statement of the case (SSOC) dated in October 2015.  The Board finds substantial compliance with the remand directives of the prior remands and therefore another remand is not necessary.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The Veteran's combined rating was 30 percent prior to August 18, 2011 and 40 percent beginning on August 18, 2011.

2.  The Veteran has completed the 12th grade; he last worked a temporary full time job from 1986 to1987 as a laborer.

3.  The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation consistent with his educational background and previous work history.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issue decided herein.

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letters in May 2011 and April 2014, which informed him of the requirements needed to establish entitlement to TDIU.  

In accordance with the requirements of VCAA, the letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was also informed in the letters of the criteria for consideration in the assignment of an effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2015).  Pertinent VA evaluations of the service-connected disabilities were obtained in August 2011 and April 2014.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as these examinations provide the symptomatology of his left ankle and hip disabilities.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

Analysis of the Claim

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

The Court has made it clear that the question of when an increase in disability is factually ascertainable is answered by the Board based on the evidence in a Veteran's VA claims folder.  'Evidence in a claimant's file which demonstrates that an increase in disability was 'ascertainable' up to one year prior to the claimant's submission of a 'claim' for VA compensation should be dispositive on the question of an effective date for any award that ensues.'  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).

Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

The Board notes that because the ratings assigned to the Veteran's service-connected disabilities do not meet the above noted percentage requirements, entitlement to TDIU could not be assigned under 38 C.F.R. § 4.16(a).  However, benefits on an extraschedular basis may be considered under 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An extraschedular rating is requested by the RO and approved by the Under Secretary for Benefits or by the Director of Compensation and Pension Services.

In this case, an opinion was obtained from the Director of Compensation and Pension Services in September 2015.  Consequently, the Board may now consider the issue without prejudice to the Veteran.

A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose supra.

The Board must now determine whether the Veteran is unemployable by reason of his service-connected disabilities alone, considered in combination, taking into consideration his educational and occupational background. 

Service connection is in effect for left ankle traumatic arthritis, assigned a 20 percent rating; pelvic fracture residuals with left hip strain, assigned a 10 percent rating; limitation of extension of the left hip, assigned a 10 percent ratings; and limitation of adduction of the left hip, assigned a 10 percent rating.  His combined disability rating is 40 percent effective from August 2011.  With respect to education, the Veteran reported that he completed the 12th grade.  SSA records indicate that the Veteran lasted worked full-time in December 1987 and stopped working because it was a temporary job; he reported that he believed that his medical conditions were severe enough to keep him from working in October 1969.

In a September 2006 VA examination report, the Veteran reported that though he was not employed, he did some gold searching to make his livelihood and he had to walk with a shovel which he used also to dig the mountain to search for gold.  He could not do it continuously though and had to take repeated breaks in between every 15 to 20 minutes.  He usually did this three times a week. 

In VA examination reports dated in April and August 2011 noted that the Veteran's hip and/or thigh conditions did not impact his ability to work.  It was indicated that the Veteran has been unemployed since separation from the Marines in 1969 and he did gold searching in the Cantwell mountain area in Alaska.  The August 2011 examiner found that the Veteran had mild degenerative changed in both hips, with a little more on the left although the joint space itself was normal appearing.  The Veteran also had persistent deformity of the symphysis pubis that had not changed since December 2002.  The examiner noted that the Veteran's mild limp and hip disability did not have any significant effect on his occupation.  The examiner noted that the Veteran was able to get up and off the examination table, and up and out of the chair to the examination table without restrictions.  The Veteran was also able to remove and put on his shoes flexing the hip to 125 degrees.

A June 2011 fee-based examiner indicated that the effect of the condition on the Veteran's usual occupation and daily activities was limiting.  The Veteran could not stand, walk, or sit for extended periods of time without pain.  

During an April 2014 VA examination, the Veteran reported that he was unable to climb a ladder, climb stairs, load or carry more than 5 pounds, hammer or do any construction work.  He reported that he could only walk about 50 feet with his cane without stopping due to fatigue, but he also reported that he did some collecting of light firewood sticks for his woodburner.  He tried to do some gold panning.  He used a shovel as a cane to get to the creek.  He reported he did some grayling fishing.  The diagnoses were mild degenerative changes of both hips, a little more marked on the left with a normal appearing joint space; and persistent deformity of the symphysis pubis which had not changed since December 2002.  The examiner noted that the Veteran would not be able to do physically active work.  He would be able to do sedentary work, but would need to get up twice per hour to relieve pain from sitting too long.  As for the left ankle, the examiner diagnosed rectilinear bone fragment adjacent to the talus and the inferior aspect of the medial malleolus that was presumably related to previous trauma, possibly an ununited fracture of the medial malleolus; and tiny osteophyte of the anterior malleolus.  The examiner found the same restrictions as noted above for the left ankle.

In September 2015, the Director of Compensation Service (formerly Compensation and Pension Service) reviewed the Veteran's claims file, including his employment and medical history, and issued a decision that denied entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  The Director found the evidence does not establish that the Veteran is unemployable due to service-connected disabilities.

The Board agrees and finds that there is no persuasive evidence that a TDIU under 38 C.F.R. § 4.16(b) is warranted.  It is evident that the Veteran's service-connected left ankle and hip disabilities are productive of a some degree of disability, as indicated by the 40 percent rating assigned, and limit his employment options.  However, the issue here is whether he is precluded from performing all forms of substantially gainful employment, not just work that is obviously inconsistent with the impairment resulting from this service-connected disability.  Although the Veteran clearly could not engage in any type of labor that would require prolonged standing or performing any strenuous activity that would require the full use of his left hip and ankle, the disability picture presented is not inconsistent with less strenuous/sedentary types of employment.

The Board acknowledges that the Veteran has been awarded Social Security Administration (SSA) disability benefits, but finds that this is not relevant to his TDIU claim.  First, SSA benefits are awarded based on different criteria than are VA disability benefits.  Moreover, it appears that one of the two disabilities for which the SSA disability benefits were awarded is not a disability for which service connection is established.

While the Board recognizes the nature and extent of the Veteran's overall disability, the evidence of record does not support the claim that his service-connected left ankle and hip disabilities alone are sufficient to produce unemployability.  Although his left ankle and left hip disabilities may hinder some aspects of employment, a compensable schedular rating implies some degree of interference with employment.  The evidence in this case does not demonstrate an inability to engage in substantially gainful employment as a result of service-connected disabilities alone.  Rather, the record reflects that the Veteran stopped working in 1987 due to the ending of a temporary position.  The overall evidence does not demonstrate that his service-connected left ankle and hip disabilities alone preclude him from securing and maintaining substantially gainful employment.  For all the foregoing reasons, the Board finds that the claim for entitlement to a TDIU is not warranted.  38 C.F.R. § 4.16(b).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to TDIU is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


